Fourth Court of Appeals
                                San Antonio, Texas
                                      June 20, 2016

                                   No. 04-16-00022-CV

                                   Kenneth H. TARR,
                                       Appellant

                                            v.

                TIMBERWOOD PARK OWNERS ASSOCIATION INC.,
                                Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2014CV02779
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
       On June 3, 2016, appellant Kenneth H. Tarr filed a Motion to Strike Portions of
Appellee’s Brief. After reviewing the motion, we ORDER the motion carried with the appeal.
The motion will be ruled upon when the appeal is submitted and decided.




                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court